Exhibit 10.2

 

Award Agreement

 

THIS AWARD AGREEMENT (the “Agreement”) is entered into as of February 6, 2006
(the “Grant Date”), by and between SPRINT NEXTEL CORPORATION, a Kansas
corporation (together with its direct and indirect subsidiaries, “Sprint”) and
             (the “Executive”), an employee of Sprint for the grant of options
with respect to Sprint’s common stock, par value $2.00 per share (“Common
Stock”).

 

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

 

1. Defined Terms Incorporated from 1997 Long-Term Stock Incentive Program

 

Capitalized terms used in this Award Agreement and not defined herein shall have
the meanings set forth in Sprint’s 1997 Long-Term Stock Incentive Program (the
“Program”).

 

2. Grant of Stock Options

 

Sprint hereby grants to Executive under the Program options to buy             
shares of Common Stock at a strike price of $             per share (the
“Option”). The Option becomes exercisable at a rate of 1/3rd of the total number
of shares subject to purchase on each of the first three anniversaries of the
Grant Date and expires on the 10th anniversary of the Grant Date. The Option is
governed by, and this Agreement hereby incorporates, the Standard Terms of
Options set forth in Section 6(g) of the Program except as provided in Section 3
below.

 

3. Terms different from Standard Terms

 

3.01 Vesting. The Option will vest as described in Section 2 above rather than
the standard term set forth in Section 6(g)(v) of the Program.

 

3.02 Section 280G of the Internal Revenue Code. The limitation on acceleration
of vesting under Section 6(g)(viii) of the Program, relating to payments or
benefits contingent on a change in control within the meaning of Code
Section 280G, does not apply to the Option.

 

4. Plan Information

 

Executive hereby acknowledges having read the 1997 Long-Term Stock Incentive
Program Plan Information Statement dated February 2006. To the extent not
inconsistent with the provisions of this Agreement, the terms of such
information statement and the Program are hereby incorporated by this reference.

 

IN WITNESS WHEREOF, Sprint has caused this Agreement to be executed by its duly
authorized officer and the Executive has executed the same as of the Grant Date.

 

SPRINT NEXTEL CORPORATION By:  

 

--------------------------------------------------------------------------------

    Authorized Officer    

 

--------------------------------------------------------------------------------

                            , “Executive”